

Exhibit 10.50
TENTH AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE


THIS TENTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (the “Tenth Amendment”),
dated as of December 19, 2017, is made by and between KBS LEGACY PARTNERS DAKOTA
HILL LLC, a Delaware limited liability company ("Seller"), and RREF III-P ELITE
VENTURE, LLC, a Delaware limited liability company ("Buyer"), with reference to
the following:


WHEREAS, Buyer and Seller are parties to that certain Agreement for Purchase and
Sale dated as of September 5, 2017, that certain First Amendment to Agreement
for Purchase and Sale dated as of October 2, 2017, that certain Second Amendment
to Agreement for Purchase and Sale dated as of November 6, 2017, that certain
Third Amendment to Agreement for Purchase and Sale dated as of November 17,
2017, that certain Fourth Amendment to Agreement for Purchase and Sale dated as
of November 27, 2017, that certain Fifth Amendment to Agreement for Purchase and
Sale dated as of November 29, 2017, that certain Sixth Amendment to Agreement
for Purchase and Sale dated as of December 4, 2017, that certain Seventh
Amendment to Agreement for Purchase and Sale dated as of December 7, 2017, that
certain Eighth Amendment to Agreement for Purchase and Sale dated as of December
14, 2017, and that certain Ninth Amendment to Agreement for Purchase and Sale
dated as of December 15, 2017 (collectively, the "Purchase Agreement");


WHEREAS, Seller and Buyer have agreed to enter into this Tenth Amendment to set
forth their agreement regarding the matters set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller hereby agree to the
following:


1.Terms. All initially capitalized terms which are used in this Tenth Amendment,
but not otherwise defined herein, shall have the same meanings as ascribed
thereto in the Purchase Agreement.
2.Shareholder Consent. Seller hereby notifies Buyer that it obtained the
Shareholder Consent on December 19, 2017. Subject to Buyer’s and Seller’s
options to extend under Section 2.4.1 of the Purchase Agreement, the Closing
Delivery Date is Thursday, January 18, 2018.
3.    Inspection Notice. Effective upon complete execution of this Tenth
Amendment, Buyer hereby notifies Seller of its approval of its Physical
Inspections and Other Investigations of the Property and this Tenth Amendment
serves as Buyer’s Inspection Notice.




1

--------------------------------------------------------------------------------




4.    Title Waiver Notice. Effective upon complete execution of this Tenth
Amendment, Buyer hereby waives the uncured Objectionable Title Matters (other
than the Mandatory Cure Items) and this Tenth Amendment serves as Buyer’s Title
Waiver Notice.


5.    Release of Funds. Buyer and Seller hereby instruct Escrow Agent to
immediately release a portion of the Initial Earnest Money Deposit in the amount
of THREE HUNDRED TWELVE THOUSAND NINE HUNDRED TWENTY EIGHT DOLLARS AND NO CENTS
($312,928.00) to Seller.
6.    Additional Earnest Money Deposit. The third sentence of Section 1.1 of the
Purchase Agreement is hereby deleted and replaced with the following:
“In the event that Buyer does not terminate this Agreement pursuant to the terms
of Section 2.5.3, On or prior to January 11, 2018 Buyer shall deliver the
additional sum of SIX HUNDRED EIGHTY-FIVE THOUSAND DOLLARS AND NO CENTS
($685,000.00) in immediately available funds (the "Additional Earnest Money
Deposit") to Escrow Agent and the transaction contemplated by this Agreement
shall proceed in accordance with the terms hereof.”
7.    Purchase Price Credit. Buyer and Seller have agreed that Buyer shall
receive a credit against the Purchase Price at Closing in the amount of ONE
MILLION DOLLARS ($1,000,000.00) as an accommodation for certain conditions
discovered during Buyer’s inspections of the Property.
8.    Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this Tenth Amendment, the undersigned hereby ratify and confirm the
Purchase Agreement which remains in full force and effect.
9.    Counterparts. This Tenth Amendment may be executed in counterparts, each
of which shall be deemed an original and all of said counterparts shall
constitute but one and the same instrument. Signatures delivered via facsimile
or other electronic means shall be accepted as if original.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK]




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby execute this Tenth
Amendment to be effective as of the date set forth above.


SELLER:


KBS LEGACY PARTNERS DAKOTA HILL LLC, a
Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware

limited liability company, its sole member


By:
KBS Legacy Partners Limited

Partnership, a Delaware limited
partnership, its sole member


By:
KBS Legacy Partners Apartment

REIT, Inc., a Maryland
corporation, its sole general partner


By:
/s/ Guy K. Hays

Name: Guy K. Hays
Title:
Executive Vice President



BUYER:


RREF III-P ELITE VENTURE, LLC, a Delaware limited
liability company


By:
Elite Street Capital, LLC, a Texas limited liability

company, its Administrative Member


By:
/s/ Yehonatan Sade        

Name:
Yehonatan Sade

Title:
Managing Manager

The undersigned joins in the execution of this Tenth Amendment in order to
acknowledge the terms hereof.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY


By:
/s/ John W. Jones

Name:
John W. Jones

Title:
Senior Vice President



3